Simmons, Justice.
Under the facts of this case' as they appear from the record, we think the court erred in sustaining the certiorari and in awarding the money to Mansfield. "We think the facts clearly show that Mansfield did not himself furnish the supplies to his tenant, but that he was merely a surety on the note which he aud his tenant and Faireloth gave for the supplies. Mansfield was not alone bound for the goods sold by the merchant to his tenant, but the facts show that the tenant and Faircloth' were equally bound with him.
In the case of Scott v. Pound, 61 Ga. 579, it was held hat “In order for a landlord to have a lien upon his tenant’s crop for supplies, etc., the landlord ’ must furnish the articles, and not merely become the tenant’s surety for the price to some other person by whom they are sold to the tenant.” Mansfield being only a surety for his tenant, under the law he would have no lien as landlord for supplies which his tenant purchased from a merchant, and for which he stood the tenant’s security ; nor would the fact that he paid the note after it became due entitle him to such lien. Of course, had he ordered the supplies from the merchant upon his own *795credit, and had in that manner furnished them to his tenant, under the law he would have been entitled to a lien. But as the tenant himself purchased the supplies, and the landlord merely stood his security for the payment therefor, he is not entitled to a lien.

Judgment reversed.